Dissenting Opinion by
Judge MacPhail:
I respectfully dissent because I do not believe that this Court is under any obligation to apply the provisions of Section 708(c) of the Judicial Code (Code), 42 Pa. C. S. §708(c), to a situation where, as here, the Petitioners intentionally, not mistakenly, have sued the Commonwealth and the Secretary of Agriculture in our original jurisdiction.
In their brief and at oral argument, Petitioners insisted that their claim for reimbursement clearly was authorized by Section 761(a)(1) of the Code, 42 Pa. C. S. §761(a)(l), which provides that our Court shall have original jurisdiction of all actions or proceedings against *203the Commonwealth government including any officer acting in his official capacity, with certain exceptions not applicable here. Notwithstanding the Commonwealths contention that this matter should have been in the nature of an administrative appeal, Petitioners never retreated from their position that we have original jurisdiction here.
While it is true that Callahan v. Pennsylvania State Police, 494 Pa. 461, 431 A.2d 946 (1981), rev'g 39 Pa. Commonwealth Ct. 609, 396 A.2d 81 (1979), held that a decision by an administrative agency which does not comply with the requirements of the Administrative Agency Law is an invalid adjudication, I think the circumstances in that case are clearly distinguishable from those present here. In Callahan, the Supreme Court noted that the petitioner had attempted to initiate administrative procedures and was thwarted in his efforts by the agency; he also appealed to this Court within thirty days of when the termination of his benefits .ripened as a matter of fact. Finally, and of utmost importance, Callahans petition for review in this Court was not specifically cast in either our appellate or original jurisdiction. Because of these differences I do not believe that Callahan stands for the proposition that we may, or, as the majority holds, must apply Section 708(c) here.
I would hold that where a party makes a conscious and knowing election to seek invocation of our original jurisdiction, the court is bound by that election and may not, sua sponte, convert that jurisdiction to a proper one in order to afford the party a remedy.
In summary, I would hold that the Petitioners’ action must be treated in our original jurisdiction and that it would be barred by the provisions of 1 Pa. C. S. §2310 relating to sovereign and official immunity. I, accordingly, would sustain the preliminary objections and dismiss the suit.